DETAILED ACTION
Claims 16 – 30 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
Figure 1 (1a, 1b and 1c) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kamata (US 20100198546).

Regarding claim 16, Kamata teaches an apparatus for determining and/or monitoring the temperature (abstract; see fig. 4A), comprising: 
a first temperature sensor (“R.sub.r”; see [0055] and fig. 4; see also [0051]); 
a second temperature sensor (“R.sub.t”; see [0055] and fig. 4; see also [0051]); 
an electronics (at least controller 43 having constituent portions; [0085]; fig. 9) configured to: apply at least one electrical transmission signal in the form of an electrical current to the first temperature sensor and/or the second temperature sensor ([0085] “a power supply is connected with the sensing element 40 to provide current across the reference resistance R.sub.r and the sensing resistance R.sub.t.”); and 

at least six connection lines (the six wires shown in fig. 4A-B; see annotated fig. 4A below showing these wires/lines) for making electrical contact with the first temperature sensor and the second temperature sensor (see fig. 4A), wherein the at least six connection lines are arranged and configured such that the first temperature sensor and the second temperature sensor are connected in series (see fig. 4A showing such series connection) and can have the transmission signal applied thereto (see figs. 4A in view of figs. 4 and 9 showing such application of the signal), and that the first reception signal can be tapped off from the first temperature sensor (see taped path of E.sub.r in fig. 9) and/or the second reception signal can be tapped off from the second temperature sensor (see taped path of E.sub.t also in figs. 4 and 9).

Kamata fig. 4A with annotations (numbers 1-6 added) to clarify line number equivalents:


    PNG
    media_image1.png
    332
    627
    media_image1.png
    Greyscale

Regarding claim 17, Kamata teaches that a first of the at least six connection lines (see line labeled 1 in annotated fig. 4 above) runs from the electronics to the first temperature sensor (see fig. 4 showing this configuration), a second of the at least six connection lines (see line labeled 2 in annotated fig. 4 above) runs from the first temperature sensor to the second temperature sensor (see fig. 4 showing this configuration), and a third of the at least six connection lines (see line labeled 3 in annotated fig. 4 above) runs from the second temperature sensor to the electronics (see fig. 4 showing this configuration).

Regarding claim 18, Kamata teaches that a fourth of the at least six connection lines (see line labeled 4 in annotated fig. 4 above) runs from the first temperature sensor to the electronics (see fig. 4 showing this configuration) and a fifth of the at least six connection lines (see line labeled 5 in annotated fig. 4 above) runs from the second temperature sensor to the electronics (see fig. 4 showing this configuration).

claim 19, Kamata teaches that a sixth of the at least six connection lines (see line labeled 6 in annotated fig. 4 above) connects the electronics to the second connection line (see fig. 4 showing this configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata.

Regarding claim 20, Kamata teaches that the electronics include: a first voltage determination unit (at least electronics for RTD 1; see fig. 10A) for tapping off the first reception signal from the first temperature sensor (see fig. 10A in view of fig. 4A showing tapping to push the signal to the electronics); and a second voltage determination unit (at least the second 
Kamata does not teach the above claimed limitations within the same embodiment (teaching embodiments which “explain the principles” [0087] of the disclosure).
However, Kamata teaches embodiments which contain the general concept of using multiple sensors with multiple wires/lines (see at least figs. 4A and 10A as cited above). While the disclosure of Kamata is to principles and embodiments, the various embodiments are all well related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0087] teaching that embodiments are to explain the principles which may be employed for particular uses) This is because one of ordinary skill in the art would have expected combination of the principles taught in the variety of the embodiments of Kamata including the specific sections and figures cited above because the end goal is to use multiple temperature sensors together in order to produce a reliable temperature measurement (see abstract of Kamata).

Regarding claim 21, Kamata teaches that the first voltage determination unit is configured to tap off the first reception signal between the fourth and the sixth connection lines (see figs. 4A and 10A showing that E.sub.r is taken from between lines 4 and 6; see annotated fig. 4A above; see fig. 10A showing the principle of first and second electronics/voltage determination electronics) and wherein the second voltage determination unit is configured to tap off the second reception signal between the fifth and the sixth connection lines (see figs. 4A and 
Kamata does not teach the above claimed limitations within the same embodiment (teaching embodiments which “explain the principles” [0087] of the disclosure).
However, Kamata teaches embodiments which contain the general concept of using multiple sensors with multiple wires/lines (see at least figs. 4A and 10A as cited above). While the disclosure of Kamata is to principles and embodiments, the various embodiments are all well related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0087] teaching that embodiments are to explain the principles which may be employed for particular uses) This is because one of ordinary skill in the art would have expected combination of the principles taught in the variety of the embodiments of Kamata including the specific sections and figures cited above because the end goal is to use multiple temperature sensors together in order to produce a reliable temperature measurement (see abstract of Kamata).

Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata as applied to claims 16-20 above and further in view of Kobayashi (US 20160131538).

Regarding claim 22, Kamata teaches that the electronics further include a single current generation unit for generating the transmission signal (see fig. 9 showing power supply generates current signal “I”; see also fig. 7A showing this current).
Kamata does not directly and specifically state regarding at least one switching element.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detecting circuit of Kamata with the specific knowledge of using switching in a temperature detection circuit of Kobayashi. This is because such use of a switch allows for directing the current from a current source to a desired temperature detection element. This is important in order to allow for more control over the operation of the temperature detecting device.

Regarding claim 23, Kamata lacks teaching that the at least one switching element is arranged and configured such that an electrical connection can be established between the first connection line and the sixth connection line and/or between the third connection line and the sixth connection line by means of the switching element.
However, Kobayashi teaches using at least one switching element (at least SW0; see fig. 1) in a temperature detection device (see abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detecting circuit of Kamata with the specific knowledge of using switching in a temperature detection circuit of Kobayashi. This is because such use of a switch allows for directing the current from a current source to a desired temperature detection element. This is important in order to allow for more control over the operation of the temperature detecting device.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detecting device of Kamata 

Regarding claim 24, Kamata teaches that the electronics further include: a first current generation unit for generating the transmission signal (at least power source producing current “I” see at least fig. 4A; see also fig. 7A).
Kamata does not directly and specifically state regarding a second current generation unit.
However, Kobayashi teaches using at least first and second current sources/generation units (at least CC0 and CC1; see fig. 1) in a temperature detection device (see abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detecting circuit of Kamata with the specific knowledge of using multiple current sources in a temperature detection circuit of Kobayashi. This is because such use of multiple current sources/generators allows for more finely controlling the supplied current a desired temperature detection element. This is important in order to allow for more control over the operation of the temperature detecting device.

Regarding claim 25, Kamata and Kobayashi lack direct and specific teaching of a seventh connection line, wherein the first current generation unit and the second current 
However, Kamata does disclose that 4 wire designs are known in the art ([0004] teaching regarding the background of the disclosure includes “the use of 3-wire and 4-wire designs” to limit measurement error).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dual temperature sensitive element temperature detector as taught in Kamata and Kobayashi with the knowledge of 4-wire designs (for a total of up to 8 wires/lines for the dual sensor design already cited above).  This is because one of ordinary skill in the art would have expected using a fourth wire for each sensor in the dual sensor design to be one of several straightforward ways of allowing a designer to “minimize or limit such errors” ([0004] of Kamata) in designs/situations where these errors are prone to occur because such errors are known in “in remote temperature measurement locations” ([0004] of Kamata). 

Regarding claim 26, Kamata and Kobayashi lack direct and specific teaching that the sixth connection line connects the second connection line and the seventh connection line to each other.
However, Kamata does disclose that 4 wire designs are known in the art ([0004] teaching regarding the background of the disclosure includes “the use of 3-wire and 4-wire designs” to limit measurement error).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dual temperature sensitive element 

Regarding claim 27, Kamata teaches that the first current generation unit and the first voltage determination unit are arranged in a first electronics unit (see fig. 9 showing details of the electronics unit(s) having the power supply generating at least current “I” as well as the DSP for temperature calculations; see fig. 10A showing that there may be multiple electronics units), and wherein the second current generation unit and the second voltage determination unit are arranged in a second electronics unit (see fig. 9 showing details of the electronics unit(s) having the power supply generating at least current “I” as well as the DSP for temperature calculations; see fig. 10A showing that there may be multiple –at least 2– electronics units).

Regarding claim 28, Kamata lacks direct and specific teaching that the first current generation unit and the second current generation unit and the first voltage determination unit and the second voltage determination unit are arranged together in the same electronics.
However, Kamata teaches that the electronics units (see fig. 9 showing details of the electronics unit(s) having the power supply generating at least current “I” as well as the DSP for 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the electronics in a combined unit, since it has been held that forming in one piece an article which has formerly been formed in two pieces (see fig. 10A showing two separate but adjacent electronics units/assemblies) and put together involves only routine skill in the art. MPEP 2144.04 (V-B).

Regarding claim 29, Kamata and Kobayashi lack direct and specific teaching of an eighth connection line, wherein the eighth connection line runs from the second connection line to the electronics.
However, Kamata does disclose that 4 wire designs are known in the art ([0004] teaching regarding the background of the disclosure includes “the use of 3-wire and 4-wire designs” to limit measurement error).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dual temperature sensitive element temperature detector as taught in Kamata and Kobayashi with the knowledge of 4-wire designs (for a total of up to 8 wires/lines for the dual sensor design already cited above).  This is because one of ordinary skill in the art would have expected using a fourth wire for each sensor in the dual sensor design to be one of several straightforward ways of allowing a designer to “minimize or limit such errors” ([0004] of Kamata) in designs/situations where these errors are prone to occur because such errors are known in “in remote temperature measurement locations” ([0004] of Kamata). 

Regarding claim 30, Kamata and Kobayashi lack direct and specific teaching that the first voltage determination unit is configured to tap off the first reception signal between the fourth connection line and the eighth connection line and wherein the second voltage determination unit is configured to tap off the second reception signal between the fifth connection and the eighth connection line.
However, Kamata does disclose that 4 wire designs are known in the art ([0004] teaching regarding the background of the disclosure includes “the use of 3-wire and 4-wire designs” to limit measurement error) and to connect the tapped signals to electronics (see at least figs. 4A and 10A).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dual temperature sensitive element temperature detector with tapping of the signals from the sensor elements as taught in Kamata and Kobayashi with the knowledge of 4-wire designs (for a total of up to 8 wires/lines for the dual sensor design already cited above).  This is because one of ordinary skill in the art would have expected using a fourth wire for each sensor in the dual sensor design to be one of several straightforward ways of allowing a designer to “minimize or limit such errors” ([0004] of Kamata) in designs/situations where these errors are prone to occur because such errors are known in “in remote temperature measurement locations” ([0004] of Kamata). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855